Order, Supreme Court, New York County (Milton A. Tingling, J.), entered August 10, 2012, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
The court properly rejected enforcement of the Hong Kong judgment, as the record is devoid of any evidence that defendant here, who was not a party to the Hong Kong action, was ever properly served, or even notified of that action (see Sung Hwan Co., Ltd. v Rite Aid Corp., 46 AD3d 288 [1st Dept 2007]; see also CIBC Mellon Trust Co. v Mora Hotel Corp., 296 AD2d 81, 93-95 [1st Dept 2002]).
Plaintiffs’ fraudulent conveyance and conversion claims, both of which rely upon the foreign default judgment, also fail and, in any event, are barred by their applicable statutes of limitations (see Miller v Polow, 14 AD3d 368 [1st Dept 2005]; see also Komolov v Segal, 96 AD3d 513, 513-514 [1st Dept 2012]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Friedman, J.E, Acosta, Moskowitz, Manzanet-Daniels and Clark, JJ.